Citation Nr: 0529924	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  00-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for right knee 
degenerative joint disease with residuals of a torn meniscus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran performed verified active duty service from April 
1976 to June 1999.  His DD Form 214 reflects an additional 
two years and ten months of active duty service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1999 rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's file was permanently transferred 
to the Roanoke, Virginia RO in July 2004. 

In August 2001, the Board remanded the issue of entitlement 
to service connection for a heart disorder to the RO for 
further development of the evidence.  In a June 2002 
decision, the Board denied the veteran's claim.  The veteran 
appealed the Board's June 2002 decision to the United States 
Court of Appeals for Veterans Claims (Court) which, upon a 
Joint Motion by the Secretary of Veterans Affairs and the 
veteran-appellant, vacated the Board's June 2002 decision and 
remanded the matter for further proceedings.

Upon return of the case to the Board, a remand was entered in 
June 2004 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC. VA will notify the veteran and his 
representative if they are required to take further action.



REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.

Pursuant to the Board's remand of June 2004, the veteran was 
to be afforded VA medical examination to confirm or rule out 
the presence of any heart disability and ensure appropriate 
notice of such examination.  The record reflects that VA 
scheduled the veteran for such examination, however, a copy 
of the actual letter notifying the veteran to report for such 
is not of record.  Hence, further development is required.

Finally, in a November 2004 rating decision the RO denied 
entitlement to service connection for right knee degenerative 
joint disease with residuals of a torn meniscus.  In March 
2005, the representative filed the equivalent of a notice of 
disagreement, albeit with the Board instead of the RO as 
required by statute.  Nevertheless, in light of the doctrine 
set forth in Manlincon v. West, 12 Vet. App. 238 (1999), a 
remand is in order..

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be examined by a cardiologist to 
confirm or rule out the presence of any 
heart disability.  A copy of the 
notification letter sent to the veteran 
must be associated with the claims file 
and should include notice to the veteran 
of the provisions of 38 C.F.R. § 3.655 as 
applicable to his appeal.  The entire 
claims folder, to include prior reports 
of VA examination, should be made 
available to the examiner.  

The Board acknowledges that an angiogram 
is an invasive procedure that is not 
without risk.  These risks include, but 
are not limited to, a risk for stroke as 
well as the risk of an adverse reaction 
to the contrast dye used to perform the 
procedure.

Still, in view of the language in the 
Court approved joint motion for remand, 
an angiogram must be conducted unless it 
is medically contraindicated, or unless 
the veteran refuses in writing to undergo 
the test.  If an angiogram is medically 
contraindicated that fact and the reasons 
why it is contraindicated must be 
explained.  

Any other indicated diagnostic testing 
should be accomplished.  A written, 
narrative interpretation of all test 
results should be associated with the 
completed examination report.  

Following any tests conducted, the 
examiner is to address the veteran's 
complaints of chest pain as well the 
presence or absence of any clinical 
evidence relevant to premature heart 
beats or other abnormalities.  The 
examiner should then confirm or refute 
the current existence of any 
heart/cardiovascular disability.  For any 
diagnosed cardiovascular disorder the 
examiner is to provide an opinion 
addressing whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that the disorder is related to 
the veteran's active service.  The 
rationale for all conclusions reached 
should be provided.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a supplemental statement of the 
case, which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

5.  Finally, as to the claim of 
entitlement to service connection for 
right knee degenerative joint disease 
with residuals of a torn meniscus, the RO 
should issue a statement of the case.  
Only if the veteran files a timely 
substantive appeal to this issue, should 
the RO return the right knee claim to the 
Board for its review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


